Citation Nr: 1208086	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-27 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, tinnitus, and migraine headaches.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to April 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and December 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2010, the Board remanded the matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  Based on the evidence, the Board finds that additional development is warranted.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted, this case was remanded to afford the Veteran a VA examination to determine whether his hypertension is etiologically related to service or was caused and/or aggravated by his service-connected PTSD, tinnitus and/or migraine headaches.  The Board finds that the November 2010 VA examination report does not comply with the Board's instructions.  The examiner did not address whether the Veteran's hypertension was aggravated by his service-connected PTSD, tinnitus and/or migraine headaches, nor did she address whether his hypertension is etiologically related to his presumed exposure to herbicides in service.  As such, the Board finds that the November 2010 VA examination is not adequate for rating purposes.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The Board thus has no discretion and has to remand this matter for another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

It is also noted that the RO denied entitlement to TDIU in a September 2010 rating decision.  The Veteran expressed disagreement with that rating decision in September 2010.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to that issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding private treatment records related to his claim.  Thereafter, the RO should request that he provide (or authorize VA to obtain) these records.  Obtain complete copies of VA outpatient treatment records dated from November 2010 to the present, as well as any records from the Social Security Administration, and associate these records with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who had first-hand knowledge of his symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, return the file to the VA examiner who provided the November 2010 opinion to prepare an addendum to the November 2010 VA examination report.  If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise.  The examiner should provide an opinion as to whether it is as least as likely as not that the Veteran's service-connected disabilities of PTSD, tinnitus and migraine headaches, either individually or in the aggregate, aggravate his current hypertension.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension is etiologically related to or had its onset during his period of service, to include his presumed exposure to herbicides while serving in the Republic of Vietnam.  

The examiner must provide a rationale for these opinions.  All findings, along with fully articulated medical rationale for the opinion, must be set forth in the examination report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

4.  The RO must issue the Veteran an SOC with respect to his claim of entitlement to TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


